Supreme Court

                                                                     No. 2014-339-Appeal.
                                                                     (KC 07-1411)

  Sona Stevens, Individually and as Executrix      :
       of the Estate of Vartan Baligian            :

                        v.                         :

                  Carel Bainum.                    :


                                            ORDER

       This case came before the Court in conference on the plaintiff’s motion to dismiss the

defendant’s appeal from an interlocutory Superior Court ruling granting the plaintiff’s motion for

the entry of default. The defendant, in a recent filing with this Court, states that she never

received a copy of the plaintiff’s dismissal motion. She therefore requests that the plaintiff be

directed to refile her motion with proper notice to the defendant so that the latter can respond in a

timely manner. However, upon our independent review of the papers in the case, this Court is

satisfied that the Superior Court ruling which is the subject of the defendant’s instant appeal is

clearly interlocutory and was not appealable. Accordingly, no response from the defendant is

necessary here.

       The motion to dismiss the defendant’s appeal as interlocutory is granted.

       Entered as an Order of this Court this 12th day of January 2015.


                                              By Order,




                                              ___________/s/__________________
                                              Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Sona Stevens, Individually and as Executrix of the Estate of Vartan
                    Baligian v. Carel Bainum.

CASE NO:            No. 2014-339-C.A.

COURT:              Supreme Court

DATE ORDER FILED:   January 12, 2015

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Sarah Taft-Carter

ATTORNEYS ON APPEAL:

                    For Plaintiff: David J. Strachman, Esq.

                    For Defendant: Carel Bainum, Pro Se